UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 22, 2009 SHENTANG INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 333-148545 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7/F Shenping Liyuan Bldg, 3 Longcheng BeiLu, Longgang Central City,
